         Case 1:18-cv-04609-KPF Document 123 Filed 05/13/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROVIER CARRINGTON,

                Plaintiff,                       Case No. 18-cv-04609 (KPF)

          v.                                     The Honorable Katherine Polk Failla

BRIAN GRADEN, BRIAN GRADEN
MEDIA, LLC, VIACOM, INC., VIACOM
INTERNATIONAL, INC., PARAMOUNT
PICTURES CORPORATION, BRAD
GREY, BRAD GREY ESTATE, BRAD
ALAN GREY TRUST,

                Defendants.



   NOTICE OF DEFENDANTS’ MOTION FOR TERMINATING SANCTIONS AND
                ATTORNEYS’ FEES AGAINST PLAINTIFF

       PLEASE TAKE NOTICE that upon the accompanying memorandum of law and

declaration of Stanton L. Stein and exhibits thereto, Defendants Brian Graden, Brian Graden

Media, LLC, Brad Grey, Brad Grey Estate, Brad Alan Grey Trust, Viacom Inc., Viacom

International Inc., and Paramount Pictures Corporation, by and through their undersigned

counsel, will move this Court before the Honorable Katherine Polk Failla, United States District

Court Judge, at the Thurgood Marshall United States Courthouse, 40 Foley Square New York,

NY 10007 at a time and date to be set by the Court, for an Order pursuant to the Court’s inherent

authority and Rules 11(c) and 37(b)(2)(A) of the Federal Rules of Civil Procedure, for

terminating sanctions and attorneys’ fees against Plaintiff Rovier Carrington.




                                                1
       Case 1:18-cv-04609-KPF Document 123 Filed 05/13/19 Page 2 of 2




Dated: New York, New York      Respectfully submitted,
       May 13, 2019

                               RUSS AUGUST & KABAT

                               By:    s/ Stanton L. Stein
                                      Stanton L. Stein
                                      Diana A. Sanders
                                      12424 Wilshire Boulevard, 12th Floor
                                      Los Angeles, California 90025
                                      Telephone: (310) 826-7474
                                      lstein@raklaw.com
                                      dsanders@raklaw.com

                                      Attorneys for Defendants Brian Graden and
                                      Brian Graden Media, LLC

                               SHEARMAN & STERLING LLP

                               By:    s/ Christopher LaVigne
                                      Stephen Fishbein
                                      Christopher LaVigne
                                      599 Lexington Avenue
                                      New York, New York 10022
                                      Telephone: 212-848-4424/4432
                                      sfishbein@shearman.com
                                      christopher.lavigne@shearman.com

                                      Attorneys for Defendants
                                      Viacom Inc., Viacom International Inc., and
                                      Paramount Pictures Corporation

                               LOEB & LOEB LLP

                               By:    s/ Wook Hwang
                                      Wook Hwang
                                      Sarah Schacter
                                      345 Park Avenue
                                      New York, New York 10154-1895
                                      Telephone: (212) 407-4000
                                      whwang@loeb.com
                                      sschacter@loeb.com

                                      Attorneys for Defendants Brad Grey, Brad
                                      Grey Estate, and Brad Alan Grey Trust




                                      2
